DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.

Claims Status
Claims 1-19 and 21 remain pending and are allowed. 

Response to Arguments
	Regarding the previous rejection under 35 USC 101, this rejection is withdrawn as Applicant’s arguments, made in view of the amendments filed 5/4/2022, are effective to overcome this rejection. More specifically, the Examiner emphasizes the comments provided in the Interview Summary mailed 4/29/2022 in relation to paragraph 0039. Notably, Applicant’s amendment incorporates the use of the tree structure/distributed computing environment in storing and retrieving location point pairings. Additionally, the Examiner emphasizes at least a portion of Applicant’s Remarks filed 5/4/2022 (e.g., p. 14-15), and incorporates those herein. When viewed as an ordered combination, the Examiner asserts that the additional elements of the claimed invention now integrate any recited exception into a practical application. The claims are thereby eligible under at least step 2A, prong 2. 

Regarding the previous rejection under Double Patenting, Applicant’s amendments are sufficient to negate this rejection as the newly amended claims are sufficiently different in scope. The pending claims are no longer anticipated by the claims of the ‘105 patent, nor do the pending claims represent an obvious variant of the invention claimed in the ‘105 patent. 


Allowable Subject Matter
Claims 1-19 and 21 remain allowable over the prior art for at least similar reasons as previously discussed on pages 11-15 of the Non-Final Action mailed 10/7/2021. As all other rejections are now overcome, these claims are in condition for allowance. 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619